Citation Nr: 1624306	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  08-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel









INTRODUCTION

The Veteran had active service from August 2000 to August 2004, including combat service in the Southwest Asia Theater of Operations from January 26, 2003, to May 24, 2003, and from February 18, 2004, to June 23, 2004, and his decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Togus, Maine, Regional Office (RO).  The Boston RO properly has jurisdiction of the claim.  

The Board previously remanded the appeal in May 2009 and July 2015.


FINDINGS OF FACT

1.  The Veteran sustained a TBI while engaged in combat.  

2.  The Veteran's currently diagnosed TBI is presumed to be related to service.  


CONCLUSION OF LAW

The criteria to establish service connection for a TBI have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 3.304(d) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection also may be established based on continuity of symptomatology for certain chronic diseases, such as arthritis.  38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If, as in this case, the Veteran was engaged in combat with the enemy, VA accepts as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the case of a combat Veteran, not only is the combat injury presumed, but, absent evidence to the contrary, so is any disability incurred during the combat.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

As an initial matter, a December 2007 VA TBI examination confirms the Veteran has a current TBI diagnosis.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the analysis to follow will center on whether the diagnosed disability is related to service or any occurrence therein.

The Veteran's May 2000 enlistment Report of Medical Examination indicates he presented with normal head, face, neck, and scalp, and neurologic clinical findings on examination.  An October 2002 service neurological consultation record notes the Veteran's complaints of posterior cranium pain, causing an inability to perform daily activities.  An October 2002 service clinical record notes the Veteran's account head pain/headaches, his denial of losing consciousness, and normal neurological examination findings.  A November 2003 Post Deployment Health Assessment documents the Veteran's report of experiencing headaches, and difficulties with memory during the preceding period of deployment.  A separation examination is not of record.  

A May 2007 VA psychiatric examination notes the Veteran's account of being dropped on his head as a baby and losing consciousness but no relevant diagnosis or opinion was provided by the examiner.  

At an October 2007 VA TBI screening notes the Veteran's account of multiple in-service combat related exposures to blasts or explosions.  The Veteran further reports that after such exposure(s) recalled "seeing stars", and was dazed and confused, but could not recall whether he lost consciousness.  The TBI screening further notes the Veteran account of increased memory, balance, irritability, headache, and sleep impairment symptoms following being exposed to these in-service blasts.  

A December 2007 VA neurological examination details the Veteran's account of in-service exposure to several explosions, including one which occurred approximately 20 feet from him, and the symptoms present immediately after these occurrences.  The examiner then noted the history of treating the Veteran's psychiatric disability and TBI related symptoms.  The examiner reported that current neurological examination findings were normal but it was unclear whether the diagnosed TBI would cause any worsening of the Veteran's psychiatric disabilities.  

An October 2009 VA TBI examiner notes the relevant history of the Veteran's claimed disability.  The examiner notes a single event in service when a mortar went off near the Veteran as be the only in-service incident that "comes close to being a TBI."  Additionally, the examiner reports a pre-service incident when the Veteran reported being told he sustained a concussion after a biking accident when he was in middle school, and that he did not recall any residuals of this event.  The examiner then provides a detailed account of current examination findings and confirms the Veteran's diagnosis of TBI.  

The examiner then notes that the pre-service head trauma may have resulted in a mild or moderate TBI, but the in-service incidents were of such a severe enough to "likely to lead to TBI."  To support the provided opinion, the examiner cite the severity of the Veteran's pre-service head trauma as compared to in-service trauma(s) and a December 2007 VA psychiatric examination report noting normal neurological findings.  Ultimately, the examiner states that the Veteran's psychiatric diagnoses are the cause of the relevant symptomatology not a TBI.  In November 2009 another VA examiner concurred with this opinion.  

The Veteran was provided another TBI examination in October 2015, which detailed his account of head trauma, pre- and post-service, and relevant symptomatology.  The examiner reports the history of treating the Veteran's relevant symptoms and current examination findings, confirming a diagnosis of TBI.  However, based on the evidence, the examiner stated that it was not possible to determine whether the in-service mortar blast resulted in a TBI without resorting to speculation and that it was "equally possible" that the "change in awareness" reported by the Veteran following this incident were attributable to a TBI or the circumstances surrounding the event.  The examiner found that even if the Veteran did have an extremely mild TBI during this event, it was much less likely that any of his current cognitive, behavioral, or physical symptoms are attributable to a traumatic brain injury.  Other factors including his significant mental health comorbidities are overwhelmingly more likely etiologic factors.  The examiner further noted that it was less likely than as that any other military-related exposures resulted in TBI (including getting shaken in a humvee).  

The Veteran presently seeks service connection for a TBI, which his reports had its onset in service after he sustained a head trauma while engaged in combat.  

As a foundational matter, the board finds that the Veteran was without any TBI or similar defect at the time of his May 2000 enlistment.  The May 2000 enlistment examination reports that the Veteran presented normal head, face, neck, and scalp, and neurologic clinical findings on examination.  The Board acknowledges the clinical evidence, in- and post-service, detailing the Veteran's report of pre-service head trauma(s), but the Veteran's statements and bare transcription of his account of pre-service symptoms/conditions is not sufficient evidence to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Crowe v. Brown, 7 Vet. App. 238 (1994).  As no TBI or similar abnormality was noted at the time of the Veteran's enlistment and there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 1111, the Veteran is entitled to the presumption of soundness; therefore, the analysis to follow will proceed accordingly.  See 38 C.F.R. § 3.304(b)(1); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe, 7 Vet. App. at 245.

The Veteran provides a competent and credible account of in-service sustaining a head trauma/TBI, including the detonation of a mortar or improvised explosive device (IED) blast approximately 20 feet away from him.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, service department records confirm both the Veteran's service in support of Operation Iraqi Freedom and Operation Enduring Freedom and his receipt of the Combat Action Ribbon.  Notably, the Combat Action Ribbon is a combat award that encompasses direct exposure to the detonation of an IED, mine, and scatterable munition used by the enemy.  See "Combat Action Ribbon," The Navy and Marine Corps Awards Manual, pp. 1-18; 2-33 (Aug. 22, 2006).  

The Board finds that the Veteran's competent and credible account of sustaining a combat related head trauma/TBI, as well as relevant symptomatology, are consistent with the circumstances, condition, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board finds there is no clear and convincing evidence to the contrary, and the Veteran's competent and credible lay statements are sufficient to establish the occurrence of the combat related TBI injury and to relate it to the currently diagnosed TBI.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

The October 2009 VA TBI examination opinion is of limited, if any, probative value.  The examiner's opinion is based on the inaccurate factual premise that the Veteran was not sound at entry that a head trauma/TBI was not sustained in service, and that relevant symptoms were present in-service, which makes the reasoning to support the opinion inaccurate or incomplete.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Further, the examiner's opinion does not reflect sufficient independent reasoning and logic but reflects significant reliance on the findings and conclusions of another medical professional that were provided in an unrelated context.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the October 2009 VA TBI examination opinion is of significantly limited probative value.  

The October 2015 VA TBI examination opinion also does not reflect reasoning and logic based on acceptance that the Veteran sustained a combat head trauma/TBI.  
The examiner suggests that other existing disabilities led to the Veteran's symptoms but also finds it "equally possible that his change in awareness were to these factors or to a very mild TBI." In short, this opinion suggests that it is at least as likely as not that the TBI played an at least causal role with regard to the current symptoms.  The opinion does not clearly delineate whether the TBI permanently aggravated any other symptoms, although that is certainly suggested.  Of further concern to the Board is the examiner's apparent hesitation to clearly concede that the TBI occurred at all.  For all of the reasons described above, any opinion predicated on a finding that a TBI did not occur would be based upon an inaccurate factual premise.  

In summary, the October 2015 TBI examination opinion has significant internal weaknesses, may be based at least in part upon an inaccurate factual premise, and certainly is of insufficient probative value to serve as a basis for a denial in this case.  It must be viewed within the context of the Veteran's current disability picture, his credible lay reports, and of course his participation in combat with the enemy during service.  Given this context, the examiner's suggestion of a high probability of a "change in awareness" due to a TBI renders it at least as likely as not that the TBI played a causal role in leading to the Veteran's symptoms.  It may not be the only factor leading to those symptoms, or even the dominant factor, but the existence of other contributing causes affecting the current disability picture certainly does not preclude a grant of service connection.  

Given the Veteran's competent and credible lay statements, the clear suggestions of a causal link between TBI and current symptoms from the 2015 opinion, and the applicability of 38 C.F.R. § 1154(b) and Reeves, the Board is compelled to resolve all doubt in the Veteran's favor and award service connection for a TBI.  The claim is thus granted in full.  


ORDER

Service connection for a TBI is granted.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


